Citation Nr: 0032443	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis and sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, which denied the veteran's claims 
on appeal.  This veteran appealed that decision to the BVA.  
This case was remanded in April 1997 and in June 2000 and has 
been returned to the Board for appellate review.  The Board 
also notes that the April 1997 remand was appended to a Board 
decision that denied an effective date for the grant of 
service connection and a compensable rating for the veteran's 
service-connected rhinitis, sinusitis, and asthma, prior to 
October 6, 1992.


FINDINGS OF FACT

1.  Allergic rhinitis and sinusitis are manifested by no more 
than chronic atrophic rhinitis, with moderate crusting and 
ozena, atrophic changes, with no evidence that the veteran 
has ever undergone radical nasal surgery.  

2.  Allergic rhinitis and sinusitis are further manifested by 
symptoms such as headaches, pain, and tenderness of affected 
sinus, with recurrent, but not near-constant, sinusitis, and 
no evidence of radical surgery 

3.  Asthma is manifested by mild symptoms and occasional 
attacks, with no clinical findings between attacks, but not 
by rather frequent asthmatic attacks (separated by only 10 to 
14 day intervals) with moderate dyspnea on exertion between 
attacks.
4.  Asthma is further manifested by mild symptoms, with the 
requirement for no more than intermittent inhalational or 
oral bronchodilator therapy, and readings for Forced 
Expiratory Volume in one second (FEV-1) of 115 percent of the 
predicted value, and the ratio of FEV-1 to Forced Viral 
Capacity (FEV-1/FVC) of 84 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's service-connected allergic rhinitis 
and sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.97 and Diagnostic 
Codes 6501-6511 (1996) and 6511-6522 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's service-connected asthma have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.97 and Code 6602 (1996 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1977, the RO granted service connection for a 
single disability characterized as allergic rhinitis, asthma, 
and assigned a noncompensable evaluation, effective May 1976.  
This decision was based on service medical records that noted 
treatment for mild asthma and associated allergies.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  

A private radiology report, dated in October 1991, noted that 
the sinuses were within normal limits. 
Additional private treatment records, dated from October 1991 
to September 1993, show that the veteran received ongoing 
treatment for sporadic complaints of headaches, nasal 
congestion, nasal discharge and shortness of breath.  In 
October 1991 the assessment was chronic allergic rhinitis, 
rule out sinusitis.  In November 1991, the assessment was 
chronic sinusitis.  The veteran had mild maxillary sinus 
thickening and there was some purulent drainage of the 
pharynx.  X-rays showed minimal periosteal thickening of the 
left maxillary and bilateral frontal sinuses, with no 
evidence of acute sinusitis or osteomeatal complex 
abnormality, and mild thickening of the mucosa about the 
nasal turbinates.   

The veteran was given a VA examination in January 1993.  He 
reported a history of four to six episodes of severe nasal 
congestion and sinusitis requiring antibiotic therapy since 
1968.  He was taking medications for his allergies and 
reported that these provided some improvement in his 
symptoms, but had not eliminated his history of chronic 
sinusitis.  Pulmonary function tests were attempted, but the 
veteran was unable to perform the test after numerous 
attempts, and no valid data was obtained.  X-rays of the 
lungs revealed no evidence of acute disease.  The examiner's 
diagnosis was moderately severe allergic rhinitis with some 
intermittent secondary complications of chronic sinusitis.  

Based on this evidence, the RO, in March 1993 increased the 
evaluation for the veteran's disability to 10 percent, 
effective October 1992, under Diagnostic Codes 6501-6602.  In 
addition, the RO recharacterized the veteran's disability as 
allergic rhinitis - sinusitis with asthma.  

Additional private treatment records, dated in March 1993, 
show that the veteran complained of occipital headaches with 
a thick whitish nasal discharge.  The report noted "no sinus 
headaches"  The left nare was patent, with boggy turbinates, 
the right nare had a swollen inferior turbinate with a thick 
white discharge.  The lungs were clear.  The impression was 
chronic allergic rhinitis, and questionable sinusitis vs. 
infectious rhinitis.  

The veteran testified at his personal hearing in October 
1993.  He reported that, due to his service-connected 
disability, he had to be careful about the quality of air 
that he breathed every day, and had to be wary of pollen in 
the air.  He said that he had asthma and a chronic sinusitis 
problem that could go from one extreme to the other with 
environmental changes.  He said that he suffers from 
shortness of breath and is no longer able to participate in 
athletic activities.  He indicated that, while he did not 
feel that his disability prevented him from working, he felt 
that potential employers were reluctant to employee him 
because of his condition.  He said that he suffered from mild 
asthmatic attacks two to three times a week, depending on the 
season.  He described a mild attack as developing shortness 
of breath, which would then be relieved by his inhaler.  

He also said that he tired easily when climbing stairs, that 
he did not run or lift weights, and that he was not a 
physically active person.  He said that he has been able to 
increase the length of his walks, but he was unable to say 
how far he did walk and said that he often would rest during 
his walks.  He said that he suffered from constant post-nasal 
drip, worse in the morning, and frequent sinus related 
headaches.  He said that his nostrils were often blocked, 
sometimes both at the same time, and that he suffered from 
occasional crusting of the nasal passages, and foul smelling 
mucus.  

The veteran was scheduled for additional VA examinations in 
December 1993.  The report from the Ear, Nose and Throat 
examination noted that his main complaint consisted of 
allergic rhinitis and intermittent sinusitis.  The intranasal 
examination revealed a small amount of intranasal edema with 
no significant nasal purulence or discharge.  The oral cavity 
was clear, the hypopharynx and larynx were normal, and 
palpation of the neck was negative.  The veteran's 
medications consisted of Beconase nasal spray and Claritin.  
The examiner commented that "as far as his nasal allergies 
are concerned, he seems to be doing reasonably well," and 
that the veteran's complaints were not supported by the 
clinical symptoms.  

The veteran was also scheduled for a VA pulmonary examination 
a few days later.  The veteran objected to the qualifications 
of the examiner and declined to continue with the 
examination.  He did consent to pulmonary function tests, 
however.  His reading for Forced Expiratory Volume in one 
second (FEV-1) was 115 percent of the predicted value.  The 
ratio of Forced Expiratory Volume in one second (FEV-1) to 
Forced Viral Capacity (FEV-1/FVC) was 80 percent.  The 
overall test results were interpreted as being normal, and 
there was no change noted from readings conducted in July 
1987.  

VA and private medical records from February 1993 to January 
1997 reported ongoing treatment for respiratory and nasal 
disorders variously diagnosed as chronic rhinitis, chronic 
recurrent sinusitis, allergic sinusitis, allergic 
conjunctivitis, chronic post nasal drip, and seasonal 
allergies.

In December 1996, the veteran provided additional oral 
testimony at the RO before a traveling Veterans Law Judge, 
sitting in Oakland California.  The Board notes that the 
Veterans Law Judge in question is no longer a Judge with the 
Board.  The veteran was subsequently offered, and accepted, 
an additional hearing before an active Veterans Law Judge, 
and the transcript from that later hearing shall be discussed 
later in this decision.  At his December 1996 hearing, 
however, the veteran stated that he continued to have daily 
problems with wheezing and shortness of breath, and that he 
gets sinusitis infections four to six times every year, "by 
which I am totally just about grounded."  He described such 
symptoms as feeling tired and fatigued, having heavy 
congestion, pressure in the sinus area, with sinus headaches, 
wheezing and "total lack of energy."  He said that the 
symptoms of his sinusitis and rhinitis overlapped with his 
asthma symptoms, and indicated that he was not inclined to 
view them as separate disabilities.  

He said that he took many different medications for his 
disabilities, and submitted a record of his prescription 
medication, including medications for his service-connected 
disabilities, for the period from August 1994 to November 
1996.  He also said that he had had to change his living 
environment in order to get rid of all potential irritants.  
He said that the frequency of his sinus attacks had doubled 
since 1990, the frequency of his asthma attacks was steadily 
rising, and the amount of medications he had to take was 
increasing as well.  He further contended that he was unable 
to work, and indicated that he had been placed on workman's 
compensation in the mid 1980's due to his respiratory 
condition.  He argued that he should be awarded a higher 
evaluation because the disability required that he change his 
work environment.  He also testified that he had been 
receiving regular treatment at various VA facilities but that 
all attempts to obtain his current records had been in vain.  

In April 1997, the Board remanded the veteran's claim for 
consideration of the veteran's disability evaluation in view 
of recent regulatory changes governing the rating criteria of 
respiratory disorders.  

Pursuant to the remand, the veteran was re-examined by VA in 
July 1998.  A Nose, Sinus, Larynx and Pharynx examination 
report noted that the veteran complained of "three to five 
sinusitis episodes per year with intermittent antibiotics."  
His medications included allergy shots, Beconase, Claritin 
and Sudafed.  He had no history of sinus surgery.  The nasal 
septum was on the midline with only a small amount of 
intranasal edema.  There was no purulent discharge noted, the 
oral cavity was clear, as was the hypopharynx.  Palpation of 
the neck was negative.  The examiner's impression was 
allergic rhinitis and intermittent sinusitis secondary to 
allergies.  

A VA radiologist reported that X-rays of the chest provided 
an impression of a slightly larger lung volume than 
previously.  In addition, there was questionable evidence of 
a pulmonary parenchymal nodule and the radiologist 
recommended follow up with a computed tomography (CT) scan.  
The radiologist further reported that there was no effusion, 
pneumothorax, mediastinal shift, splenomegaly, or free air 
under the hemidiaphragm.  The results from pulmonary function 
tests were described as normal, with an FEV-1 of 115 percent 
of the predicted value, and an FEV-1/FVC ratio of 84 percent. 

The veteran was seen by a VA pulmonary specialist a few days 
later.  The specialist reviewed the veteran's claims folder 
prior to the examination.  The specialist observed that the 
pulmonary function tests revealed no evidence of chronic 
obstructive pulmonary disease as the spirometry and flow 
volume loop were normal.  The specialist further observed 
that the veteran did have allergic rhinitis, recurrent 
sinusitis, and allergic conjunctivitis, but that it was 
unclear from the record whether the veteran had asthma since 
"at no time have objective measurements of airflow shown any 
abnormality," while another test reported in his medical 
records was normal.  The veteran reported a history of 
occasional chest tightness in response to bee stings, dust, 
stress, or exercise, and that none of his current medications 
provided relief from the chest tightness.  The specialist 
concluded from all of the evidence that a diagnosis of asthma 
was unclear, but that, if asthma was present, "it seems 
unlikely that it is of sufficient severity to impair his 
general health markedly," and also unlikely to be of 
sufficient severity to preclude light manual labor.  

VA medical records from January 1997 to April 1999 reported 
continuing treatment for numerous and varied complaints 
including nasal discharge, frontal headaches, sinus 
headaches, sneezing, watery eyes, some difficulty breathing, 
reaction to pollens, productive cough of brown sputum, 
occasional fevers and night sweats.  A September 1997 entry 
noted that the veteran "has had multiple CT scans showing 
minimal to no chronic sinusitis.  Need[s] periodic treatment 
with antibiotics for acute exacerbations."  The assessment 
was chronic rhinitis.  A February 1998 entry reported an 
assessment of chronic rhinitis and recurrent sinusitis but 
noted that asthma was stable.  In June 1998, the veteran was 
described as being very happy with desensitization shots to 
treat his chronic rhinitis and recurrent sinusitis. 

In treatment records from June 1998 to April 1999, asthma was 
repeatedly described as asymptomatic and "a non-issue," 
while a July 1998 entry noted that the veteran's reported 
asthma symptoms were unusual in that he did not get any clear 
benefit from bronchodilators.  Treatment records during this 
period further repeatedly noted that the medical evidence 
indicated that, while the veteran had chronic rhinitis, his 
sinusitis was recurrent, but not chronic.  An April 1999 
entry, however, noted an assessment of allergic rhinitis, 
chronic sinusitis, and asthma.  

The July 1998 VA examinations did not address all of the 
questions raised by the Board's April 1997 remand and the RO 
subsequently made efforts to schedule another VA examination.  
The veteran, however, strongly objected to the examiner 
selected to conduct the examination.  The veteran walked out 
of an examination scheduled in November 1998, and in June 
1999 again strongly voiced his objections to the examiner 
selected.  He finally consented to an examination conducted 
in September 1999.  The examiner reported that the veteran 
had a 30 year history of allergic rhinitis, recurrent 
sinusitis, multiple allergies, and had undergone 
immunotherapy with little improvement.  The veteran 
complained of chronic fatigue, headaches, recurrent acute 
sinus infections, chronic sinus infections, nasal 
obstruction, and post nasal drip.  His symptoms were 
exacerbated by second-hand smoke and perfumes.  He said that 
he had difficulty in breathing through the nose and felt that 
his airways were constricted.  He reported a brownish chronic 
drainage both anteriorly and posteriorly.  He further 
reported feeling dyspneic at rest with airway constriction 
through the nose and upper airway.  The examiner reviewed X-
rays and CT scans in the records and concluded that these 
showed the presence of ethmoid disease, and history of 
maxillary disease.  

Examination of the nasal passages revealed a slight septal 
deviation to the left, with a 40 percent narrowed airway 
bilaterally.  The septum was normal, with no crusting and no 
polyps, and the middle meatus was clear bilaterally, but 
there was tenderness over the frontal, ethmoid, and maxillary 
areas.  The examiner diagnosed recurrent acute sinusitis with 
chronic sinusitis, and chronic allergic rhinitis.  

Based on the above evidence, the RO, in October 1999, 
recharacterized the veteran's disabilities, heretofore 
characterized as a single disability, allergic rhinitis with 
asthma, as two separate disabilities: asthma, assigned a 10 
percent evaluation; and allergic rhinitis with sinusitis, 
assigned a 30 percent evaluation.  The effective date for 
these changes was October 1992.  The veteran also changed the 
Diagnostic Codes for allergic rhinitis with sinusitis from 
6501 to 6522-6511. 

As noted above, the veteran was offered the opportunity to 
provide additional oral testimony before a traveling Veterans 
Law Judge since the testimony he provided in December 1996 
was before a Veterans Law Judge who is no longer working for 
the Board.  The new hearing was conducted in September 2000 
before the undersigned Veterans Law Judge sitting at the RO.  
The veteran testified that he was taking numerous medications 
for his asthma including inhalers for respiratory problems 
and other medications for nasal drainage.  He further 
testified that he had been prescribed steroids but that he 
had had "a bad reaction to steroids" and could not remember 
when he had last been on them.  He described his asthma 
symptoms as consisting of wheezing and a productive cough and 
that the symptoms would fluctuate as the seasons changed.  He 
said that asthma was brought on by pollen, smog, odors, 
fumes, and cigarette or tobacco smoke.  He said that on some 
days he had no problems walking two or three blocks, while on 
other occasions he was unable to do so due to wheezing.  He 
said that he developed a severe asthmatic attack two to three 
times a month, and that such an attack would last "sometimes 
two, maybe three days and sometimes it's just for a short 
period of time."  

As regards his allergic rhinitis with sinusitis, he said that 
he would take a saline solution and a mist to irrigate and 
moisturize his sinuses, medications to prevent swelling, and 
antibiotics to prevent or treat infection.  He said that he 
was on antibiotics as much as he was off them.  He further 
reported purulent green discharge, crustiness, and occasional 
bronchitis. 

I.  Allergic Rhinitis with Sinusitis

When the veteran initiated his claim, a 50 percent evaluation 
was warranted under 38 C.F.R. §4.97, Diagnostic Code 6501 
(1996) for rhinitis, atrophic, chronic, with massive crusting 
and marked ozena, with anosmia.  A 30 percent evaluation was 
warranted for moderate crusting and ozena, atrophic changes.  
Under Diagnostic Code 6511, a 50 percent evaluation was 
warranted for chronic ethmoid sinusitis, postoperative, 
following a radical operation with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  A 30 percent evaluation was warranted 
for chronic ethmoid sinusitis that is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  There 
was no Diagnostic Code designated 6522.

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that, under the old 
regulations allergic rhinitis with sinusitis is manifested by 
no more than chronic atrophic rhinitis, with moderate 
crusting and ozena, atrophic changes.  During his January 
1993 VA examination, the veteran reported a history of just 
four to six episodes of severe nasal congestion since 1968.  
At his October 1993 personal hearing, he reported only 
occasional crusting and foul smelling mucus.  While VA 
treatment records from October 1991 to April 1999 reported 
chronic nasal discharge and frequent nasal blockage, and 
purulent drainage was objectively verified in November 1991 
and December 1996, the treatment records contained no 
evidence of crusting, ozena, or atrophic changes.  In 
addition, no purulent nasal discharge, crusting, ozena, or 
atrophic changes, were noted during VA examinations in 
December 1993, July 1998, and September 1999, and the septum 
was described as normal.  The preponderance of the evidence 
is therefore against an evaluation in excess of 30 percent 
under Diagnostic Code 6501.  

The preponderance of the evidence is also against an 
evaluation in excess of 30 percent under Diagnostic Code 
6511, as the veteran has not undergone nasal surgery.  

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the nose and 
throat, including sinusitis and rhinitis, as set forth at 61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Where 
the law or regulations change while a claim is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Both the old and the new 
criteria for rating allergic rhinitis with sinusitis must 
therefore be considered.  However, this change in the 
regulations does not apply prior to October 7, 1996.  
38 U.S.C.A. § 5110(g) (West 1991).  

Subsequent to the changes in the regulations, Diagnostic Code 
6501 was eliminated, while a new Diagnostic Code, 6522 was 
introduced.  As noted above, the RO in October 1999 assigned 
the Diagnostic Codes 6522-6511 for the veteran's allergic 
rhinitis with sinusitis.  Under Diagnostic Code 6522, a 30 
percent evaluation is the maximum contemplated evaluation for 
allergic rhinitis and is warranted when the disorder is 
manifested by polyps.  Under Diagnostic Code 6511, a 50 
percent evaluation is warranted for chronic ethmoid sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent evaluation 
is warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
(lasting four to six weeks), or; more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  

The Board finds that, as the veteran is already receiving the 
maximum contemplated evaluation under the current Diagnostic 
Code 6522, an evaluation in excess of 30 percent is not 
warranted under that Code.  As regards the rating criteria 
under the current version of Diagnostic Code 6511, the Board 
finds that the veteran's disability picture more closely 
approximates three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting, than it approximates chronic ethmoid 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

As noted above, the veteran has not undergone radical 
surgery, and the criteria addressing radical surgery with 
chronic osteomyelitis are therefore not applicable.  As 
regards near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries, the Board notes that, 
while the veteran does suffer from headaches, pain and 
tenderness of affected sinus, and sinusitis has been 
described as chronic and recurrent, the medical record shows 
that it is not near-constant.  The July 1998 VA examination 
report noted that the veteran complained of "three to five 
sinusitis episodes per year," and the diagnosis was 
intermittent sinusitis.  VA treatment records from June 1998 
to April 1999 repeatedly noted that the veteran had 
recurrent, but not chronic, sinusitis.  While chronic 
sinusitis was diagnosed during the September 1999 VA 
examination, the veteran's own testimony in September 2000 
revealed that, due perhaps to his medications, his sinus 
symptoms were recurrent but not near-constant.  In addition, 
the veteran does not have a history of recurrent surgeries.  
As none of the criteria for a 50 percent evaluation under 
Diagnostic Code 6511 are met, the preponderance of the 
evidence is against the veteran's claim.  

II.  Asthma

When the veteran initiated his claim, a 30 percent evaluation 
was warranted for moderate bronchial asthma, under 38 C.F.R. 
§ 4.94, Diagnostic Code 6602 (1996), manifested by rather 
frequent asthmatic attacks (separated by only 10 to 14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 10 percent evaluation was warranted for mild bronchial 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the trachea and bronchi, including 
bronchial asthma, as set forth at 61 Fed. Reg. 46720 (1996) 
(codified at 38 C.F.R. § 4.97).  As noted above, where the 
law or regulations change while a claim is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  Both the old and the new criteria for rating 
bronchial asthma must therefore be considered.  However, this 
change in the regulations does not apply prior to October 7, 
1996.  38 U.S.C.A. § 5110(g).

Subsequent to the regulatory changes, a 30 percent evaluation 
is warranted for an FEV-1 of 56 to 70 percent of the 
predicted value, or; an FEV-1/FVC ratio of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 10 percent 
evaluation is warranted for an FEV-1 of 71 to 80 percent of 
the predicted value, or; an FEV-1/FVC ratio of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  

Under the regulatory criteria in effect prior to October 7, 
1996, the Board finds that the preponderance of the evidence 
indicates that the disability picture presented by the 
veteran's asthma more closely approximates mild bronchial 
asthma with paroxysms of asthmatic type breathing occurring 
several times a year with no clinical findings between 
attacks, than it approximates rather frequent asthmatic 
attacks (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.  

The Board notes that, at his most recent personal hearing 
before the undersigned Veterans Law Judge, the veteran 
complained of developing severe asthmatic attacks two to 
three times a month, with the occasional inability to walk 
more than a few blocks due to wheezing.  During his two 
earlier hearings he complained of asthmatic symptoms such as 
shortness of breath and easy fatigability when climbing 
stairs.  The medical evidence, however, is devoid of any 
clinical findings of asthma during the period in question.  
VA examinations in January and December 1993 reported no 
clinical findings indicative of asthma, while pulmonary 
function tests conducted during the latter VA examination 
were interpreted as normal, with no changes noted from 
readings conducted in July 1987.  In August 1994, VA 
treatment records reported "history of asthma."  VA 
treatment records from March 1996 noted asthma was quiescent, 
and records from June 1998 to April 1999 specifically noted 
that asthma was asymptomatic and "a non-issue."  Finally, 
the VA examiner in July 1998 noted that it was unclear from 
the record whether asthma was present since "at no time have 
objective measurements of airflow shown any abnormality," 
and that, if asthma was indeed present, "it seems unlikely 
that it is of sufficient severity to impair [the veteran's] 
general health markedly."  Thus, while the veteran has 
complained of asthmatic symptoms, the medical evidence 
indicates that there are no clinical findings between 
attacks.  The preponderance of the evidence is therefore 
against an evaluation in excess of 10 percent under the 
previous regulatory criteria.
The Board finds further that the preponderance of the 
evidence indicates that, since the October 1996 regulatory 
changes, the veteran's asthma has been manifested by no more 
than the requirement for intermittent inhalational or oral 
bronchodilator therapy.  The veteran has stated that he takes 
inhalational therapy twice daily, and the treatment records 
appear to indicate that inhalational medications have been 
prescribed twice daily.  The Board notes, however, that the 
examiner who conducted the July 1998 VA examination observed 
that there was no clinical evidence of asthma, and that, 
despite his prescriptions, the inhalational medications taken 
by the veteran did not appear to provide relief from his 
claimed symptoms.  The Board notes further that many of the 
same medical records, from March 1996 to April 1999, that 
noted that the veteran was being prescribed inhalational 
medications twice daily, specifically also noted that asthma 
was quiescent, asymptomatic, and "a non-issue."  
Furthermore, spirometry readings from the recent VA 
examination were described as normal.

Specifically, the Board notes that the veteran's spirometry 
readings revealed an FEV-1 of greater than 71 percent of the 
predicted value and an FEV-1/FVC ratio of greater than 71 
percent, which are not severe enough to even warrant the 
current 10 percent evaluation assigned.  As the preponderance 
of the evidence indicates that asthma was not severe enough 
to require daily inhalational or bronchodilator therapy, 
despite the veteran's prescription, and that the spirometry 
readings were insufficient to warrant even the current 
rating, it follows that the preponderance of the evidence is 
also against an evaluation in excess of 10 percent for asthma 
under DC 6022.  The veteran's claim is therefore denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

An evaluation in excess of 30 percent for allergic rhinitis 
and sinusitis is denied.

An evaluation in excess of 10 percent for asthma is denied.


REMAND

In the veteran's September 1994 VA Form 646, the veteran 
indicated that the current evaluations fail to take into 
account the impact his service-connected disabilities have on 
his employment.  This argument was reiterated during his 
personal hearings.  In addition, he has submitted evidence 
showing that his employment has been adversely affected by 
his service-connected disabilities.  The Board finds that 
this complaint raises the issue of entitlement to extra-
schedular evaluations for allergic rhinitis and sinusitis, 
and for asthma.  While the RO, in October 1999, has provided 
the veteran with the laws and regulations governing claims of 
entitlement to an extra-schedular evaluation, the RO has not 
specifically documented its consideration as to whether the 
veteran's claim for increased evaluations warrant referral to 
the Director, Compensation and Pension Service for 
consideration of the assignment of extra-schedular 
evaluations.  As the veteran's contention raises an issue 
which the Board does not have jurisdiction to address in the 
first instance, Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board is constrained to conclude that further development is 
warranted.  

In addition, while the veteran has already submitted records 
in support of his claim that his service-connected 
disabilities interfere with employment, it is unclear if he 
has additional records to submit as the Board notes that he 
has not been notified of his ultimate responsibility for 
furnishing such records.  See Spurgeon v. Brown, 10 Vet. 
App. 197-98 (1997); see also 38 U.S.C.A. § 5103(a) (West 
1991); 38 C.F.R. § 3.159(b)(c) (2000).  

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of recent 
Court holdings, it is the Board's opinion that further 
development of the case is required.  Accordingly this case 
is REMANDED for the following action:

1.  The RO should inform the veteran 
that the ultimate responsibility for 
furnishing any additional employment or 
other records he may wish to submit in 
support of his claim that asthma and 
allergic rhinitis and sinusitis, 
interfere with employment, rests with 
the veteran.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).  The veteran 
should be provided sufficient time to 
provide such records, or other evidence.

3.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document their 
consideration as to whether the 
veteran's claims for evaluations in 
excess of 10 percent for asthma, and in 
excess of 30 percent for allergic 
rhinitis and sinusitis, warrant referral 
to the Director, Compensation and 
Pension Service for consideration of the 
assignment of extra-schedular 
evaluations.  

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

